This case was tried in the district court of Jackson county on July 12, 1922, resulting in a judgment for the defendant. The plaintiff perfected its appeal to this court by filing its petition in error with case-made attached thereto on April 5, 1924. On January 3, 1925, the plaintiff in error filed its brief. On March 9, 1925, a stipulation was filed in said cause, to the effect that this case be continued pending the final decision in this court of T. J. Sparkman v. W. T. Rawleigh Co. (14284). Said cause was finally disposed of on April 13, 1926,117 Okla. 235, 245 P. 828.
On July 20, 1926, the defendants in error were, by the order of this court, directed to file their brief on or before September 15, *Page 302 
1926. This order has not been complied with and no excuse is offered or has been given therefor.
We have examined the errors assigned in the brief of the plaintiff in error and the abstract of the record upon which they are predicated and the grounds for reversal urged appear to be well taken.
In these circumstances we are not required to search the records for reasons why the judgment should be upheld or for authorities in support of the judgment appealed from. Under the authority of Miles v. Bird, 41 Okla. 428, 138 P. 789, and Walker v. Robinson, 66 Okla. 56, 166 P. 1042, the judgment is reversed and the cause remanded to the district court of Jackson county for a new trial.
By the Court: It is so ordered.